DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the upper and lower runs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 24 is objected to because of the following informalities: Claim 24 has been amended to delete the limitation “completely” without indicating such a change has been made. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. 37 CFR 1.121(c)
Claim 34 is objected to because of the following informalities: line 1 change “the animal pen pursuant claim 32” to read –the animal pen pursuant to claim 32--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Craig; Timothy H (US 20170208771 A1.; hereinafter Craig).

    PNG
    media_image1.png
    200
    262
    media_image1.png
    Greyscale
Regarding claims 16 and 35 Craig teaches:
A separating device for forming a standing area for livestock and for reducing emissions in pens. (See Fig. 5); (abstract) 
The separating device comprising: a base frame (See Fig. 5 floor and related support structures) 
A drainage element having a plurality of drainage channels. (See Fig. 5 #4); [0013]
Each comprising an outflow end. (See Fig. 6 where the waste exits the barn into #7); [0013]
And a plurality of shoulders between which the plurality of drainage channels extends orthogonally to a drainage direction. (See Fig. 5 where conveyor belt rests on pillar supports)
And a liquid-permeable endless belt with an upper run and a lower run. (See Fig. 6 #3); [0015] 
Wherein the drainage element is arranged on the base frame such that a drainage direction of the plurality of drainage channels is directed in the direction of the outflow end, and the outflow end is positioned such that a liquid flowing out of the outflow end reaches a transverse drainage channel. (See Fig. 5 #7); [0015]
Wherein the drainage element is arranged between the upper run and the lower run, and the upper run rests on at least a one of the plurality of shoulders. (See Figs. 5 and 6 #3, 4 where 4 is between the upper and lower portions of 3); [0015]
Wherein the upper run serves as a standing area for animals. (See Fig. 5 #10)
In order for the prior art to function as intended, the aforementioned drainage channels must support the upper and lower runs of the conveyor. In supporting the conveyor, the drainage channel must extend horizontally past the lower run, and exist between the planes formed by the upper and lower runs (as shown in the drawing above), meeting the claimed limitation.
Furthermore, each run of the conveyor belt, in being capable of moving excrement, provides a surface which may serve as a standing area for animals such as rodents, birds, small piglets, and the like, and therefore meets the claim. The  claimed method steps have been anticipated in the normal operation of the device cited above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Steidinger; Ronald L. (US 4402282 A; hereinafter Steidinger).
Regarding claims 26-27 Craig, as shown above, discloses all of the limitations of claim 16. Craig further teaches:
The plurality of drainage channels have a cross section which extends orthogonally to a drainage direction; the channel cross section has a U-shaped profile. (See Fig. 5 #4)
Craig does not teach. Steidinger teaches:
Narrow U-shaped profile drainage channels. (See Fig. 6 #28a); (Col. 4, lines 5-10)
The plurality of channels have a bead in the drainage direction. (See Fig. 6 #65)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the channels of Craig to include a bead in the drainage direction, as taught by Steidinger in order to gain the advantages of more efficiently directing fluid flow. 
Craig in view of Steidinger does not teach a radius of smaller than 400mm. It would have been obvious to one of ordinary skill within the art at the time of filing to modify the channels of Craig and Steidinger, to include a radius smaller than 400mm in order to gain the advantages of improving the rate of flow, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Craig, in view of Steidinger does not explicitly teach a V-shaped profile having an inner opening angle of smaller than 180 degrees. However, it would have been obvious to one of ordinary skill within the art at the time of filing to modify the channels of Craig, in view of Steidinger to be V-shaped having an inner opening angle of smaller than 180 degrees in order to gain the advantages of improving fluid flow and since such a modification would have predictable results. Applicant has not provided criticality to the size/shape of the channels, and discloses that a U-shaped profile functions the same.
Claims 23-25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of REMMERT RALF (WO 2017121864 A1; hereinafter Remmert).
Regarding claim 23 Craig, as shown above, discloses all of the elements of claim 16. Craig does not teach. Remmert teaches:
An inclined channel. [0020]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the transverse drainage channel of Craig to include an incline, as taught by Remmert, in order to gain the advantages of easily collecting the waste for removal.
Regarding claim 24 Craig, as shown above, discloses all of the elements of claim 16. Craig does not teach. Remmert teaches:
Wherein a substantially flat portion of the upper run of the liquid-permeable endless belt delimits the standing area for livestock and the drainage element extends substantially completely under the standing area for livestock. (See Fig. 4 #3, 3a); [0020]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the standing area of Craig to include the liquid permeable endless belt, as taught by Remmert, in order to gain the advantages of improving the prevention of excrement accumulation of the floors.
Regarding claim 25 Craig, as shown above, discloses all of the elements of claim 16. Craig does not teach. Remmert teaches:
Wherein the base frame extends from a first end to a second end and a first deflecting unit is arranged at the first end and a second deflecting unit is arranged at the second end, and wherein the liquid-permeable endless belt loops around the first deflecting unit and the second deflecting unit. (See Fig. 5 supports for conveyor belt; #3, 4, 5); [0008]; [0021]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the conveyance of Craig to include deflectors arranged at a first and second end of a base frame, as taught by Remmert, in order to gain the advantages of creating a tighter connection with the endless belt.
Regarding claim 30 Craig, as shown above, discloses all of the limitations of claim 16. Craig further teaches:
A control device to control a drive of the liquid-permeable endless belt. [0020]
Craig does not teach. Remmert teaches:
A pressure sensor. (See Fig. 2 #23); [0022]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the separation device of Craig to include a pressure sensor, as taught by Remmert, in order to gain the advantages of preventing conveyor belt overloads due to excess excrement.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Craig in view of Steidinger; Ronald L. (US 4402282 A; hereinafter Steidinger).
Regarding claim 32 Craig teaches:
An animal pen. (See Fig. 6 #1); [0013]
A separating device for forming a standing area for livestock and for reducing emissions in pens. (See Fig. 5); (abstract) 
The separating device comprising: a base frame (See Fig. 5 floor and associated support structures) 
A drainage element having a plurality of drainage channels. (See Fig. 5 above #4); [0013]
Each comprising an outflow end. (See Fig. 6 where the waste exits the barn into #7) 
And a plurality of shoulders between which the plurality of drainage channels extends orthogonally to a drainage direction. (See Fig. 5 where conveyor belt rests on pillar supports)
And a liquid-permeable endless belt with an upper run and a lower run. (See Fig. 6 #3); [0015] 
Wherein the drainage element is arranged on the base frame such that a drainage direction of the plurality of drainage channels is directed in the direction of the outflow end, and the outflow end is positioned such that a liquid flowing out of the outflow end reaches a transverse drainage channel. (See Fig. 5 #7); [0015]
Wherein the drainage element is arranged between the upper run and the lower run, and the upper run rests on at least a one of the plurality of shoulders. (See Figs. 5 and 6 #3, 4 where 4 is between the upper and lower portions of 3); [0015]
Separating device extends over the entire width of the animal pen. (See Fig. 5)
Wherein the upper run serves as a standing area for animals. (See Fig. 5 #10)
Craig does not teach. Steidinger teaches:
At least one animal holding bay. (See Fig. 2 #23)
A conveying direction for animal excrement is directed in the direction of an inspection aisle. (See Fig. 2 where the animal excrement drains towards an aisle)
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the animal pen of Craig to include at least one animal holding bay, where a conveying direction is directed toward an inspection aisle, as taught by Steidinger, in order to gain the advantages of controlling and inspecting smaller groups of animals, and since this system of raising livestock is well known within the art.
Furthermore, and as described above, in order for the prior art to function as intended, the aforementioned drainage channels must support the upper and lower runs of the conveyor. In supporting the conveyor, the drainage channel must extend horizontally past the lower run, and exist between the planes formed by the upper and lower runs, meeting the claimed limitation. Each run of the conveyor belt, in being capable of moving excrement, provides a surface which may serve as a standing area for animals such as rodents, birds, small piglets, and the like, and therefore meets the claim.
Allowable Subject Matter
Claims 17-22, 28-29, 31, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant argued that the plurality of fluid troughs do not form part of a drain element arranged between the upper run and the lower run of an endless conveyor. The examiner respectfully disagrees. This is not commensurate with the scope of the claim, as  applicant has not given structural limitations which preclude the rejections in view of the prior art of Craig. The drain element, which the examiner has relied upon, #4, includes, at least as shown in Fig. 5, four channels. These channels are between structure #3 which forms the upper and lower run. Further note that the current claim construction indicates an open-ended transitional phrase ("comprising"), and as such, the fact that the device of the prior art discloses additional structure not claimed is irrelevant. See rejection above and MPEP § 2111.03.
Applicant argued that the standing area is formed by slatted floor 8. However, the examiner has not relied on the floor of Craig to teach the standing area for animals. Applicant has claimed “wherein the upper run serves as a standing area for animals”. The prior art structure of Craig, which shows animal excrement conveyed on the upper run of the device is capable of performing the intended use of serving as a standing area for animals, and therefore meets the claim. See rejection above.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. The examiner has relied upon the prior art of Steidinger and Remmert for features not shown in Craig. Thus, when combined, the references meet the claimed limitation.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAYSER LEE L US 3611472 A; self-cleaning moving floor
GERARD LADNER US 3119374 A; revolving sanitary floor
MARTIN LOGAN US 0502004 A; drain element with plurality of channels side by side
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        
/MONICA L PERRY/Primary Examiner, Art Unit 3644